Shaw, C. J.
The Walton Farm was an entire and distinct estate, used together and consisting, of dwelling-house, homestead, arable, mowing and woodland; this was set off to the widow. The right to firewood attaches as a right to sufficient wood to be used on that estate, whether occupied by the widow herself or let to others. But we are of opinion that the widow had no right to take firewood for her own use, in another and distinct village estate, although included in the assignment of dower. Judgment for the plaintiffs.